Title: To Thomas Jefferson from Edmund Randolph, [ca. 24 July 1793]
From: Randolph, Edmund
To: Jefferson, Thomas



[ca. 24 July 1793]

Mr. J. rightly supposed, that the approbation of E.R. was by mistake written upon the answer to the letter of the 22d. of June, instead of that of July. The latter is the only one, which attracted my particular attention; as the other seemed to be a subject of future deliberation. The propriety of the addition intended to accommodate Genl. K. depends upon the measures to be pursued in regard to Mr. Genet. If no movement is to be made towards his removal, by inclosing his offensive correspondence to the Executive council of France, or some other step, I should think, that the paragraph proposed is well suited to call him to his senses. If, however, something farther is to be done, I should be inclined to reserve every communication of sensibility to his indecorums, until it was absolutely decided to take some decisive measure, to which your reply might be adjusted.
As to the letter at large, if to be sent now I cannot find room for criticism; unless it may be better to strike out the word complete, as connected with admiralty. For how can France in right establish an admiralty, under any modification?
Perhaps too the latitude of power eventually assigned to the President, at the bottom of the second page, is capable of some reduction. But  I question, whether the letter ought not to be delayed. For if Genet is to be recalled, the subject ought in all respects to be prepared for the eyes of the world.
Mr. Fisher of Va. eats ham with me to-day between 2 and 3—Will you come down.
